Citation Nr: 1146237	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  09-13 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the service-connected left knee strain with degenerative arthritis.   

2.  Entitlement to service connection for a claimed right knee disorder to include as secondary to the service-connected left knee disability.   

3.  Entitlement to service connection for a claimed low back disorder to include as secondary to the service-connected left knee disability.   



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to June 1984 and from February 1990 to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2006 and September 2006.    

In March 2010, the Veteran testified at a hearing held at the RO before a Hearing Officer.  

The issues of service connection for the claimed right knee disorder and low back disorder to include as secondary to the service-connected left knee disability are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected left knee strain with degenerative arthritis is shown to be manifested by complaints of pain with findings of full extension and flexion ranging from 90 to 130 degrees with pain at 90 degrees with mild tenderness, swelling and crepitus; additional limitation of motion or functional loss due to pain, fatigue, weakness, or lack of endurance; flexion restricted to 30 degrees or less; extension restricted to 15degrees or more; ankylosis; subluxation or instability; or semilunar dislocated cartilage with frequent episodes of locking.   


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in excess of 10 percent for the service-connected left knee strain with degenerative arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5257, 5258, 5260, 5261 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided a VCAA notice letter to the Veteran in January 2006, before the initial adjudication of the claim, and in November 2009.    

The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  She was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The November 2009 letter provided this notice.  

The claim was readjudicated in the August 2011 Supplemental Statement of the Case, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Where the underlying claim of service connection has been granted, and there is disagreement as to downstream questions, a claim has been substantiated and there is no need to provide additional VCAA notice nor is there prejudice from absent VCAA notice.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  Private medical records identified by the Veteran have been obtained and associated with the claims folder.  

The Board finds that there is no identified relevant evidence that needs to be obtained in this regard.  The Veteran underwent VA examinations in May 2007 and July 2011 to obtain medical evidence as to the severity of the Veteran's service-connected left knee disability.  

The Veteran's representative argues that the July 2011 VA examination was inadequate because it did not indicate whether there was effusion of the knee.  However, the Board finds that the examination is adequate for rating purposes.  

The VA examination provides findings that address the applicable rating criteria.  The examination report contains sufficient details for rating purposes including rating the left knee under Diagnostic Code 5258.  See 38 C.F.R. § 4.2; Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The criteria in Diagnostic Code 5258 is whether there is medical evidence of semilunar, dislocated cartilage in the knee with symptoms of locking, pain and effusion.  The x-ray examinations of record provide information as to this criteria and the private medical evidence and the 2006 VA examination report provide information as to whether there is effusion in the left knee.  

The examiner also specifically addressed the factors outlined in 38 C.F.R. § 4.40 and § 4.45 regarding functional impairment of a joint and discussed how the left knee disability affected the Veteran's ability to work and her activities of daily living.   

The Board finds that the VA examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Under the circumstances, the Board finds no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


2.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in  civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  

The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  

It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59 (2011).  

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.   

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. The joints involved should be tested for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, in Mitchell,the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  

Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The Board observes that the Court has also noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

Under Diagnostic Code 5257 (other impairment of the knee), a 10 percent disability evaluation requires slight recurrent subluxation or lateral instability.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has held that a veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  

When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero-percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA General Counsel further explained that, when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  In the alternative, a compensable rating may be granted by virtue of 38 C.F.R. § 4.59.  

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).  

Where a veteran has both a limitation of flexion, and limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


3.  Analysis

Beginning on December 30, 2005, the RO assigned a 10 percent evaluation to the left knee disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5260, based upon the findings of painful or limited motion of a major joint.   

The record does not demonstrate the requisite manifestations for a disability evaluation in excess of 10 percent for the left knee disability under Diagnostic Code 5260.  

The medical evidence demonstrates that flexion of the left knee/leg ranged from 90 degrees to full flexion.  See the April 2006 VA examination report, the private treatment records from Dr. K. dated in 2006 and 2007, and the July 2011 VA examination report.  

The April 2006 VA examination report indicates that the Veteran had mild pain with motion.  The July 2001 VA examination report indicates that the Veteran had pain at 90 degrees of flexion.  

In order for a disability evaluation in excess of 10 percent to be assigned under Diagnostic Code 5260, flexion of the knee must be limited to 30 degrees or less.  Here, the Board finding no basis for assigning a rating in excess of 10 percent under Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a 10 percent or higher disability evaluation is warranted for extension limited to 10 degrees or more.  The evidence shows that there is full extension of the left knee.  See the April 2006 VA examination report, the private treatment records from Dr. K. dated in 2006 and 2007, and the July 2011 VA examination report.  

Thus, on this record, a higher disability evaluation under Diagnostic Code 5261 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.   

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  

There is no evidence of additional limitation of flexion or extension of the left knee due to pain.  The April 2006 VA examination report indicates that the Veteran had mild pain with motion.  The Veteran had full range of motion of the left knee despite the pain.  The examiner indicated that the Veteran's functional impairment was difficulty with prolonged standing and walking more than one hour.  

The July 2011 VA examination report indicated that the Veteran had pain at 90 degrees of flexion.  Both examination reports indicated that there was no additional limitation of motion or functional loss due to pain, fatigue, weakness, or lack of endurance.  The medical evidence showed that the Veteran had a normal gait.  The Veteran reported that Motrin provided moderate relief.  

The Veteran's current 10 percent disability rating for the left knee takes into consideration and incorporates any additional functional loss due to pain.  The left knee disability has not been shown to produce impairment of extension or flexion that would warrant ratings higher than 10 percent.  See DeLuca; supra.  

Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  

There is no evidence of ankylosis of the left knee.  Therefore, Diagnostic Code 5256 is not for application.  

A rating of 10 percent is not warranted for the service-connected left knee disability under Diagnostic Code 5257.  The medical evidence indicates that there is no evidence of subluxation or instability of the left knee.  See the April 2006 VA examination report, the private treatment records from Dr. K. dated in 2006 and 2007, and the July 2011 VA examination report.   Thus, Diagnostic Code 5257 is not for application.  

The Board finds that a higher rating is not warranted under Diagnostic Code 5258.  There is evidence of frequent pain and intermittent mild to moderate effusion of the left knee, but there is no evidence of semilunar, dislocated cartilage with frequent episodes of locking.  See the February 2006 x-ray examination of the left knee and the March 2010 x-ray examination.  See also the April 2006 VA examination report, the private treatment records from Dr. K. dated in 2006 and 2007, and the July 2011 VA examination report. 

In summary, for these reasons, the Board concludes that an initial disability evaluation in excess of 10 percent for the service-connected left knee disability must be denied.  

VAOPGCPREC 23-97 and VAOPGCPREC 9-98 are not for application for the entire appeal period since there are no findings of instability in the left knee in addition to the arthritis with limitation of motion.  

As discussed, both VA examinations indicated that there was no instability of the left knee.  A separate compensable rating for limitation of extension pursuant to VAOPGCPREC 9-2004 is not for application for the appeal period since there are no findings of limited extension of the left knee.  

The Board further finds that a staged rating is not warranted in this case.  The Board has examined the record and, as discussed above, finds that a 10 percent evaluation and no higher is warranted beginning on December 30, 2005.  A staged rating under Fenderson is not warranted.  

Finally, the Board finds that the Veteran's left knee disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  

There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extraschedular consideration.  The level of severity of the Veteran's left knee disability is adequately contemplated by the applicable diagnostic criteria.  

The criteria provide for a higher rating, but as discussed, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration. 


ORDER

An initial disability rating greater than 10 percent for the service-connected left knee strain with degenerative arthritis is denied.



REMAND

VCAA specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran was afforded VA examinations in July 2011 to obtain medical evidence as to the etiologies of the claimed right knee and low back disabilities to include whether such disabilities were caused or aggravated by the service-connected left knee disability.  

However, the VA examiner who conducted the examinations did not provide an opinion as to whether the claimed disabilities were aggravated by the service-connected left knee strain with degenerative arthritis.  See 38 C.F.R. § 3.310 (2011).
  
Thus, the Board finds that the RO should ask the examiners who conducted the 2006 and 2011 VA examination or a suitable replacement to prepare an addendum to the VA medical opinion that addresses whether it is at least as likely as not (50 percent probability or more) that the Veteran's claimed disabilities are aggravated by the service-connected left knee strain with degenerative arthritis.  

Regarding the claim of service connection for a right knee disability, the VA examination should also provide a medical opinion as to whether the right knee disability is due to an event or incident of the Veteran's service.  

The service treatment records show that the Veteran had complaints of right knee pain in June 1982 and April 1983.  Chondromalacia patella of both knees was diagnosed in April 1983.  The VA examination reports of record did not address the significance of the right knee symptoms and diagnosis in service.  

The RO should contact the Veteran by letter and request that she provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment for the claimed right knee disability and the claimed low back disability.    

The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.  The Veteran also should be informed that she may submit evidence to support her claim.

Accordingly, the remaining issues are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask her to identify all sources of VA and non-VA medical treatment for the claimed right knee and low back conditions.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  The letter should invite the Veteran to submit any pertinent medical evidence in support of her claim.  

If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative should be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The RO then should take all indicated action to have the VA examiners who conducted the 2006 and 2011 examinations (or if he or she is no longer available, a suitable replacement) to prepare addenda to the VA medical opinions that address whether it was at least as likely as not (50 percent probability or more) that any current right knee or low back disability was aggravated by the service-connected left knee strain with degenerative arthritis.  

If the examiner finds that any of the claimed disabilities are aggravated by a service-connected disability, the examiner should indicate the degree of disability due to the aggravation.

Regarding the claim of service connection for a right knee disorder, the VA examiner should also provide a medical opinion as to whether any current right knee disability is due to an event or incident of the Veteran's period of active service.  The attention of the examiner is directed to the service treatment records that show that the Veteran had complaints of right knee pain in June 1982 and April 1983 and chondromalacia patella of both knees was diagnosed in April 1983.

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination. The examiner should provide a rationale for all conclusions.

If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO should schedule the Veteran for such an examination.

3.  After completing all indicated development, the RO should readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


